United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
HOLLOMAN AIR FORCE BASE, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1773
Issued: December 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2014 appellant filed a timely appeal from a February 25, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than a nine percent monaural (left ear)
hearing loss, for which he received a schedule award.
FACTUAL HISTORY
On October 26, 2010 appellant, then a 50-year-old lead firefighter, filed an occupational
disease claim alleging that on April 1, 1995 he first became aware of his bilateral hearing loss

1

5 U.S.C. § 8101 et seq.

and first realized that his condition was caused by his exposure to noise at work. He was last
exposed to the condition alleged to have caused his illness on October 29, 2010.
Appellant submitted employee hearing evaluation reports and audiograms dated April 26,
1995 to May 12, 2010.
In a December 22, 2010 letter, the employing establishment described appellant’s
exposure to noise for 31 years, 12 to 14 hours a day, and 3 to 4 days a week while working as a
firefighter. Appellant was issued hearing protection. He retired from the employing
establishment as of November 1, 2010.2
By letter dated January 10, 2011, QTC Medical Services, the medical appointment
scheduler for OWCP, notified appellant that he was scheduled for an appointment with
Dr. Ronald J. Blumenfeld, a Board-certified otolaryngologist, for a second opinion. The
examination was to determine the relationship between appellant’s claimed condition and his
federal employment.
In a January 25, 2011 report, Dr. Blumenfeld listed examination findings and diagnosed
sensorineural hearing loss. He opined that appellant’s condition was due to noise exposure
encountered during his federal civilian employment and advised that appellant may need hearing
aids in the future. An audiogram performed on Dr. Blumenfeld’s behalf on January 25, 2011
reflected testing at the frequency levels of 500, 1,000, 2,000, and 3,000 cycles per second (cps)
and revealed the following decibel (dBA) losses: 5, 5, 10, and 35 for the right ear and 10, 5, 30,
and 65 for the left ear, respectively. The audiogram stated that appellant had tinnitus.
On February 2, 2011 an OWCP medical adviser reviewed Dr. Blumenfeld’s report and
audiometric findings. He found that maximum medical improvement was reached on
January 25, 2011, the date of Dr. Blumenfeld’s examination. The medical adviser opined that
appellant had an employment-related binaural sensorineural hearing loss and recommended
hearing aids for both ears. He calculated that appellant had 3.75 percent monaural hearing loss
in the left ear and no ratable hearing loss in the right ear, resulting in a 0.6 percent binaural
hearing impairment under Table 11-1 and Table 11-2 on pages 250 and 252, respectively, of the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).
On February 4, 2011 OWCP accepted that appellant sustained binaural hearing loss due
to occupational noise exposure.3
On February 11, 2011 appellant filed a claim for a schedule award.
On February 4, 2011 OWCP requested that Dr. Blumenfeld discuss appellant’s tinnitus
and whether this condition impacted his activities of daily living (ADL) for impairment
purposes. In a March 1, 2011 report, Dr. Blumenfeld advised that appellant had a high frequency
sensorineural hearing loss in the left ear with profound tinnitus that impacted his ADL. He
2

A Standard Form 50-B Notification of Personnel Action indicated that appellant retired from the employing
establishment effective October 31, 2010.
3

On March 29, 2011 OWCP authorized hearing aids for appellant’s bilateral hearing loss.

2

stated that he could not measure the extent of impairment due to tinnitus. Dr. Blumenfeld stated
that appellant’s description of this condition as bothersome must be accepted.
In a September 28, 2011 statement, appellant related that hearing aids had helped his
long-standing bilateral high frequency hearing loss, but not his tinnitus condition which was
more severe in his left ear. Tinnitus which made it difficult for him to communicate with others,
sleep, and enjoy his favorite sports of archery and hunting. Appellant stated that this condition
made his life miserable because he was irritable and could not concentrate on anything, but the
ringing in his ears. He was constantly under stress due to this condition. Appellant rated his
tinnitus as more than 20 on a Glascow Coma Scale of 1 to 10.
On September 10, 2013 OWCP requested that the prior OWCP medical adviser review
appellant’s September 28, 2011 statement and provide an impairment rating for his tinnitus
condition. It noted that Dr. Blumenfeld was asked to provide a tinnitus impairment rating, but he
failed to do so.
In a September 12, 2013 report, OWCP medical adviser recommended an additional five
percent impairment for tinnitus of the left ear as described by appellant under section 11.2b on
page 249 of the sixth edition of the A.M.A., Guides. He calculated a final impairment rating of
8.75 percent impairment for the left ear (3.75 percent left hearing loss impairment +5 percent
impairment for tinnitus), rounded up to 9 percent.
In a September 18, 2013 decision, OWCP granted appellant a schedule award for a nine
percent left monaural hearing impairment. The date of maximum medical improvement was
listed as January 25, 2011. The award ran for a total of 4.68 weeks from January 25 to
February 26, 2011.
In a statement dated December 9, 2013, appellant requested reconsideration. He
contended that all the evidence he submitted was not reviewed by OWCP. Appellant disagreed
with the period of the schedule award, stating that the date of injury was April 1, 1995 and the
records he submitted dating back to August 4, 2003 indicated an “H-2” symmetric hearing loss.
He noted that an OWCP medical adviser’s report found that he had significant hearing loss in
both ears and recommended authorization of hearing aids for both ears, but the report also stated
that he had no ratable impairment in the right ear and only provided an impairment rating for
tinnitus of the left ear. Appellant contested the use of the January 25, 2011 audiogram, noting
that records dating back to November 5, 2007 showed significant hearing loss.
Appellant submitted employee hearing evaluation reports and audiograms dated
January 10, 2007 to July 28, 2010.
In a February 25, 2014 decision, OWCP denied modification of the September 18, 2013
decision. The evidence submitted was insufficient to establish appellant’s entitlement to a
greater schedule award.

3

LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.6 The A.M.A., Guides have been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.8 Using the frequencies of 500, 1,000, 2,000, and 3,000 hertz (Hz), the losses at
each frequency are added up and averaged. Then, the fence of 25 dBs is deducted because, as
the A.M.A., Guides point out, losses below 25 dBs result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.9
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.10 The A.M.A., Guides state that if tinnitus
interferes with ADL, including sleep, reading (and other tasks requiring concentration),
enjoyment of quiet recreation and emotional well-being, up to five percent may be added to a
measurable binaural hearing impairment.11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379, 385 (2006).

7

20 C.F.R. § 10.404; see F.D., Docket No. 09-1346 (issued July 19, 2010).

8

See A.M.A., Guides 250 (6th ed. 2009).

9

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

10

See A.M.A., Guides 249.

11

Id., R.H., Docket No. 10-2139 (issued July 13, 2011); see also Robert E. Cullison, 55 ECAB 570 (2004).

4

providing rationale for the percentage of impairment specified.12 It may follow the advice of its
medical adviser or consultant where he or she has properly utilized the A.M.A., Guides.13
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the accepted
employment injury.14 The Board has explained that maximum medical improvement means that
the physical condition of the injured member of the body has stabilized and will not improve
further.15 The determination of the date of maximum medical improvement is factual in nature
and depends primarily on the medical evidence.16 The date of maximum medical improvement
is usually considered to be the date of the evaluation accepted as definitive by OWCP.17
ANALYSIS
OWCP accepted that appellant sustained binaural hearing loss due to employment-related
noise exposure. Appellant received a schedule award for a nine percent left monaural hearing
impairment. The Board finds that appellant failed to establish greater permanent hearing loss
impairment.
On January 25, 2011 Dr. Blumenfeld, an OWCP referral physician, found that appellant
had sensorineural hearing loss due to his work-related noise exposure. He advised that appellant
may need hearing aids in the future. An audiogram completed on January 25, 2011 revealed the
following dBA losses at 500, 1,000, 2,000, and 3,000 Hz: 5, 5, 10, and 35 for the right ear and
10, 5, 30, and 65 for the left ear, respectively. The audiogram stated that appellant had tinnitus.
OWCP then properly routed the medical file to an OWCP medical adviser, for an opinion
concerning the nature or percentage of permanent impairment in accordance with the A.M.A.,
Guides.18 On February 2, 2011 the medical adviser applied the findings of the January 25, 2011
audiogram to calculate 3.75 percent monaural hearing loss in the left ear and no ratable hearing
loss in the right ear. Testing at frequency levels of 500, 1,000, 2,000, and 3,000 Hz revealed
dBA losses of 10, 5, 30, and 65 on the left, for a total of 110 dBA. When divided by four, this
averaged 27.5. The medical adviser then subtracted a 25-dBA fence and multiplied the balance
of 2.5 by 1.5 to find 3.75 percent left ear monaural hearing loss. The frequency levels on the
right revealed dBA losses 5, 5, 10, and 35, for a total of 55. When divided by four, this averaged
12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010); C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57 ECAB
349 (2006).
13

See Ronald J. Pavlik, 33 ECAB 1596 (1982).

14

Adela Hernandez-Piris, 35 ECAB 839 (1984).

15

Id.

16

J.B., Docket No. 11-1469 (issued February 14, 2012); Franklin L. Armfield, 28 ECAB 445 (1977).

17

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3.a (January 2010); see
Richard Larry Enders, 48 ECAB 184 (1996) (the date of maximum medical improvement was the date of the
audiologic examination used as the basis of the schedule award).
18

See supra note 12.

5

13.75. This average loss was then reduced by a 25-dBA fence to equal a negative figure.
Because this average is below the fence of 25 dBA, appellant is deemed to have no impairment
in his ability to hear every day sounds under everyday listening conditions with regard to his
right ear.19 The Board finds that the medical adviser properly applied the A.M.A., Guides in
calculating that appellant had a 3.75 percent ratable impairment of the left ear and no ratable
impairment of the right ear.
On March 1, 2011 Dr. Blumenfeld advised that while appellant had a high frequency
sensorineural hearing loss in the left ear with profound tinnitus that impacted his ADL, he could
not measure the extent of impairment due to tinnitus.
On September 10, 2013 OWCP rerouted the case file to OWCP medical adviser and
provided him with appellant’s September 28, 2011 statement describing the impact of tinnitus on
his ADL to determine the extent of his permanent impairment due to this condition.
On September 12, 2013 the medical adviser found additional left ear impairment due to
tinnitus. As Dr. Blumenfeld and appellant indicated that tinnitus affected his ADL, the medical
adviser properly added five percent for tinnitus.20 The Board finds that the medical adviser
properly applied the A.M.A., Guides in calculating that appellant sustained 8.75 percent
impairment for a left monaural hearing loss (3.75 percent left hearing loss impairment +5 percent
impairment for tinnitus) which was rounded to 9 percent by OWCP in computing the final
percentage impairment for award purposes.21
The Board finds that there is no other medical evidence of record establishing greater loss
under OWCP procedures. The audiograms submitted by appellant do not meet the requirements
of evidence to be used in evaluating occupational hearing loss claims as under the Federal
(FECA) Procedure Manual, as they merely provide a graphical representation of the results of
the test.22
The Board further finds that OWCP properly determined the date of maximum medical
improvement. As noted, the date of maximum medical improvement is usually considered to be
19

See L.F., Docket No. 10-2115 (issued June 3, 2011).

20

See supra notes 10 and 11.

21

OWCP procedures provide that in computing hearing loss, percentages should not be rounded until the final
percent for award purposes is obtained and fractions should be rounded down from .49 or up from .50. Federal
(FECA) Procedure Manual, supra note 17 at Chapter 3.700.4b(2)(b) (January 2010).
22

The requirements of the evidence to be used in evaluating occupational hearing loss claims are defined by the
Federal (FECA) Procedure Manual, which provides: that the employee should undergo audiological evaluation and
otological examination; that the audiological testing precede the otologic examination; that the audiological
evaluation and otologic examination be performed by different individuals as a method of evaluating the reliability
of the findings; that the clinical audiologist and otolaryngologist be certified; that all audiological equipment
authorized for testing meet the calibration protocol contained in the accreditation manual of the American Speech
and Hearing Association; that the audiometric test results include both bone conduction and pure-tone air conduction
thresholds; speech reception thresholds and monaural discrimination scores; and that the otolaryngologist’s report
include the date and hour of examination; date and hour of the employee’s last exposure to loud noise; and a
rationalized medical opinion regarding the relationship. Supra note 17 at Chapter 3.600, Requirements for Medical
Reports, Exhibit No. 4 (April 1996).

6

the date of the medical examination that determined the extent of the impairment.23 OWCP used
January 25, 2011 as the date of maximum medical improvement in its schedule award
determination. That was the date Dr. Blumenfeld conducted a second opinion evaluation. That
was also the date an audiologist performed an audiogram. On February 2, 2011 OWCP medical
adviser confirmed that the date of maximum medical improvement was January 25, 2011, the
date of Dr. Blumenfeld’s report and the audiologic examination. For these reasons, the Board
finds that OWCP properly identified the date of maximum medical improvement as January 25,
2011 and that the period of appellant’s schedule award should begin that date.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than a nine percent left monaural hearing
loss, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 25, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 8, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

See supra note 17.

7

